As stated in the original opinion, the indictment charges that the property was fraudulently taken. This is in accord with Art. 1410, P. C., also Willson's Cr. Forms, p. 327, Form No. 640, and likewise with the form prescribed in Branch's Ann. Tex. P. C., Sec. 2423. The criticism in the motion is deemed untenable.
The contention that the failure to charge on the law of the possession of recently stolen property was fundamental error is likewise untenable. Assuming such a charge to have been appropriate, its omission was waived by the failure to demand it at the time of the trial. See Art. 660, C. C. P., 1925.
The motion is overruled.
Overruled. *Page 564